Jenkins, P. J.
Tlie testimony of a party who offers himself as a witness in his own behalf is to be construed most strongly against him, when it is self-contradictory, vague, or equivocal. Shepard v. Chappell, 29 Ga. App. 6 (2) (113 S. E. 23), and citations. If the plaintiff by his testimony proves the facts set forth by his petition, yet on cross-examination disproves his case as laid, a nonsuit will properly be granted. Evans v. Mills, 119 Ga. 448 (2), 450 (46 S. E. 674); Evans v. Schofield’s Sons Co., 120 Ga. 961 (48 S. E. 358). In the instant case the plaintiff by his own evidence has shown that the purpose of the transaction which is the basis of the action against the bank was an illegal lending of the credit of the bank as a mere accommodation to the plaintiff (First Nat. Bk. v. Monroe, 135 Ga. 614, 616, 69 S. E. 1123, 32 L. R. A. (N. S.) 550); and that the promise to answer for the debt or default of another, even *107if it had been otherwise valid, was not in writing. The court did not err in granting the nonsuit.
Decided April 19, 1924.

Judgment affirmed on mam bill of exceptions; cross-bill dismissed.


Stephens and Bell, JJ., concur.

George H. Richter, for plaintiff.
Mclntire, Walsh & Bernstein> for defendant.